Case 19-30803         Doc 15       Filed 06/06/19 Entered 06/06/19 10:28:51            Desc Main
                                     Document     Page 1 of 7


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                    THIRD DIVISION

 -----------------------------------------------------------
 In re:
                                                                            BKY 19-30803 KAC
          James D. Nading and
          Michelle R. Nading

                                                                            Chapter 13 Case
                            Debtors.
 -----------------------------------------------------------

     NOTICE OF HEARING AND MOTION ON TRUSTEE’S OBJECTION TO
                CONFIRMATION OF CHAPTER 13 PLAN

 TO: All parties in interest pursuant to Local Rule 9013-3:

        1.     Gregory A. Burrell, Chapter 13 Trustee (the “trustee”), by and through his
 undersigned attorneys, moves the court for the relief requested below and gives notice of
 hearing.

        2.      The court will hold a hearing on this motion at 10:30 a.m. on Thursday,
 June 13, 2019, in Courtroom 2C, United States Courthouse, 316 North Robert Street, St.
 Paul, Minnesota.

        3      This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157
 and 1334, Bankruptcy Rule 5005 and Local Rule 1070-1. This proceeding is a core
 proceeding. The petition commencing this case was filed on March 19, 2019. The case is
 now pending in this court.

        4.      This motion arises under 11 U.S.C. § 1322 and 1325 and Bankruptcy Rule
 3015. This motion is filed under Bankruptcy Rule 9014 and Local Rules 3015-3, 9006-1,
 9013-1 through 9013-5, and such other Local Rules as may apply. Movant requests relief
 with respect to denial of confirmation of the debtor’s proposed Chapter 13 plan dated
 March 19, 2019 (the “Plan”).

       5.       The Plan provides for 60 monthly payments in the amount of $1,300.00
 per month for a total contribution of $78,000.00.

         6.      Net of the Trustee’s fee of $7,800.00 (10%), plan payments will be
 distributed as follows:

          Attorneys’ Fees                                      $ 2,160.00
          IRS Priority Claims                                  $ 7,186.00
Case 19-30803            Doc 15       Filed 06/06/19 Entered 06/06/19 10:28:51          Desc Main
                                        Document     Page 2 of 7


            MDR Priority Claims                                   $ 3,876.00
            Unsecured Creditors                                   $56,978.00

 See ECF No. 2 at 5. Total estimated non-priority unsecured claims are $118,691.01, thus
 the proposed distribution to unsecured creditors will be no more than 48%. The deadline
 for timely filing non-governmental proofs of claims was May 28, 2019, so the amount of
 timely filed claims is fixed and determined.

            7.       Part 17.1 of the plan also includes the following vague statement:

                          Full Pay
                          Subject to the providions [sic] above the plan will pay all allowed
                          claims.

         Clearly there are not sufficient funds to pay all claims in full. If the debtors’
 intent is to pay all allowed claims in full they will need to contribute additional funds to
 the plan.

            8.       Schedules A/B and D include the following assets:

                         2007 Chevy Impala valued at $3,500.00 and subject to a secured claim
                          of $4609.801
                         2008 Dodge Avenger valued at $3,800.00, which is not subject to a
                          secured claim and is titled jointly in D2 and their son’s name
                         2003 Chevy Silverado valued at $4,372.00 and subject to a secured
                          claim of $8,500.72
                         2010 Buick Encave [sic] valued at $11,022.00 and subject to a secured
                          claim of $11,957.68
                         2008 Polaris Ranger XPS 906 valued at $15,499.00 and subject to a
                          secured claim of $16,419.98
                         2006 Lund 1660 Classic boat with trailer valued at $6,635.00 and
                          subject to a secured claim of $8,361.13

        See ECF No. 1 at 9-11 and 23-26. According to Schedule J the debtors’
 household consists of both debtors and an 18 year old son and they are paying a total of
 $1,447.00 on the above secured claims. See ECF No. 1 at 42-45. This includes payments
 on unnecessary recreational vehicles/property, some of which are cross collateralized
 with the automobiles. Id.

        9.      The trustee objects to confirmation of the debtors’ plan because it is not
 proposed in good faith and fails to meet the best efforts test. The debtors are not
 contributing all of their disposable income to plan payments because they are devoting
 income to payments for unnecessary recreational vehicles.


 1
     Schedule D states that the debtors’ son is making the payments on this debt.
Case 19-30803      Doc 15    Filed 06/06/19 Entered 06/06/19 10:28:51           Desc Main
                               Document     Page 3 of 7



        10.     This motion incorporates by reference the debtors’ statements and
 schedules on file herein, as well as testimony provided at the 341 meeting of creditors.

 WHEREFORE, the trustee requests an order denying confirmation of the debtors’
 proposed modified chapter 13 plan, and such other relief as to the court appears just and
 equitable.

                                             Gregory A. Burrell, Chapter 13 Trustee

 Dated: June 6, 2019                         /e/ Heather M. Forrest
                                             Jeffrey M. Bruzek, ID # 319260
                                             Heather M. Forrest, #398764
                                             Counsel for Chapter 13 Trustee
                                             100 South Fifth Street, Ste. 480
                                             Minneapolis, MN 55402
                                             (612) 338-7591

                                    VERIFICATION

        I, Heather M. Forrest, employed by Gregory A. Burrell, chapter 13 trustee, the
 movant named in the foregoing notice of hearing and motion, declare under penalty of
 perjury that the foregoing is true and correct according to the best of my knowledge,
 information and belief.

 Executed: June 6, 2019                      /e/ Heather M. Forrest
Case 19-30803         Doc 15       Filed 06/06/19 Entered 06/06/19 10:28:51        Desc Main
                                     Document     Page 4 of 7



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                    THIRD DIVISION

 -----------------------------------------------------------
 In re:
                                                                       BKY 19-30803 KAC
          James D. Nading and
          Michelle R. Nading

                                                                       Chapter 13 Case
                            Debtors.
 -----------------------------------------------------------

         MEMORANDUM IN SUPPORT OF OBJECTION TO CONFIRMATION

                                                  FACTS

         The facts supporting the trustee’s objection are summarized in the accompanying
 motion and are incorporated by reference and will not be repeated. The trustee also relies
 on the representations made by the debtors in the schedules and statements on file herein,
 as well as testimony provided at the 341 meeting of creditors.

                                        LEGAL DISCUSSION

     A. The plan does not meet the best efforts test

          11 U.S.C. § 1325(b)(1) provides:

          If the trustee or the holder of an allowed unsecured claim objects to the
          confirmation of the plan, then the court may not approve the plan unless,
          as of the effective date of the plan –

                   (A) the value of the property to be distributed under the plan on
                       account of such claim is not less than the amount of such
                       claim; or

                   (B) the plan provides that all of the debtor’s projected disposable
                       income to be received in the applicable commitment period
                       beginning on the date that the first payment is due under the
                       plan will be applied to make payments to unsecured creditors
                       under the plan.

 11 U.S.C. § 1325(b)(1). “Disposable income” is defined in 11 U.S.C. §
 1325(b)(2), in relevant part, as:
Case 19-30803       Doc 15     Filed 06/06/19 Entered 06/06/19 10:28:51             Desc Main
                                 Document     Page 5 of 7



        [C]urrent monthly income received by the debtor (other than child support
        payments, foster care payments, or disability payments for a dependent
        child made in accordance with applicable non-bankruptcy law to the
        extent reasonably necessary to be expended for such child) less amounts
        reasonably necessary to be expended –
        (A)(i) for the maintenance or support of the debtor or a dependent of the
        debtor, or for a domestic support obligation, that first becomes payable
        after the date the petition is filed . . .

 11 U.S.C. § 1325(b)(2). In this case, according to the Form 122C on file, the debtors’
 annualized current monthly income is above the median family income for a comparable-
 sized family, therefore the debtors’ “applicable commitment period” is 5 years. 11
 U.S.C. § 1325(b)(4)(A)(ii).

        The debtors are not devoting all of their disposable income to the plan. They are
 making payments on recreational vehicles which are not necessary for the maintenance or
 support of the debtors or their dependents.

         11 U.S.C. § 1325(a)(3) allows a proposed chapter 13 plan to be confirmed only if
 it has been proposed in good faith. “The bad faith determination focuses on the totality
 of the circumstances, specifically: (1) whether the debtor has stated his debts and
 expenses accurately; (2) whether he has made any fraudulent representation to mislead
 the bankruptcy court; or (3) whether he has unfairly manipulated the bankruptcy code.”
 In re Molitor, 76 F.3d 218, 220 (8th Cir. 1996).

         In this case, the trustee objects to the plan as the debtors are unfairly manipulating
 the bankruptcy code by retaining unnecessary recreational vehicles without paying all
 unsecured creditors in full. The proposed plan is filed in bad faith and fails to satisfy the
 best efforts test.

                                       CONCLUSION

        For the reasons stated herein, the trustee respectfully requests that the court deny
 confirmation of the debtors’ proposed chapter 13 plan


                                                       Respectfully submitted:

 Dated: June 6, 2019                                   /e/ Heather M. Forrest
                                                       Jeffrey M. Bruzek, #319260
                                                       Heather M. Forrest, #398764
                                                       Counsel for Chapter 13 Trustee
                                                       100 South Fifth Street, Ste. 480
                                                       Minneapolis, MN 55402
                                                       (612) 338-7591
Case 19-30803         Doc 15       Filed 06/06/19 Entered 06/06/19 10:28:51              Desc Main
                                     Document     Page 6 of 7



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                    THIRD DIVISION

 -----------------------------------------------------------
 In re:
                                                                             BKY 19-30803 KAC
          James D. Nading and
          Michelle R. Nading

                                                                             Chapter 13 Case
                            Debtors.
 -----------------------------------------------------------

                  UNSWORN DECLARATION FOR PROOF OF SERVICE

        I, Amy L. Gildemeister, employed by Gregory A. Burrell, Chapter 13 Trustee,
 declare that on June 6, 2019, I served the Objection to Confirmation of Chapter 13 Plan,
 Memorandum of Facts and Law, and proposed Order Denying Confirmation of Chapter
 13 Plan on all filing users in this case by electronic mail, as disclosed on the Notice of
 Electronic Filing herein, and on the individuals listed below, in the manner described:

 By first class U.S. mail, postage prepaid:

 James D. Nading
 Michelle R. Nading
 37703 Greenleaf Drive
 Montgomery, MN 56069

 Mark C. Halverson via CM/ECF
 Kevin Dobie via CM/ECF

          And I declare, under penalty of perjury, that the foregoing is true and correct.

 Executed: June 6, 2019                                        /e/ Amy L. Gildemeister
Case 19-30803         Doc 15       Filed 06/06/19 Entered 06/06/19 10:28:51     Desc Main
                                     Document     Page 7 of 7



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
                                    THIRD DIVISION

 -----------------------------------------------------------
 In re:
                                                                     BKY 19-30803 KAC
          James D. Nading and
          Michelle R. Nading

                                                                     Chapter 13 Case
                            Debtors.
 -----------------------------------------------------------

        The above-entitled matter came on for hearing before the undersigned United
 States Bankruptcy Judge on the Chapter 13 Trustee’s objection to confirmation of the
 Debtors’ proposed Chapter 13 plan.

          Appearances were noted in the minutes.

        Upon the foregoing objection, arguments of counsel, and all of the files, records
 and proceedings herein:

          IT IS ORDERED:

          1.       The trustee’s objection to confirmation of the debtors’ Chapter 13 plan
                   dated March 19, 2019, is SUSTAINED.

          2.       Confirmation of the debtors’ plan is DENIED.


 Dated:
                                              _____________________________________
                                              Katherine A. Constantine
                                              United States Bankruptcy Judge
